Order entered October 7, 2013




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-13-00225-CR

                                  ROSS BRANTLEY, Appellant

                                                  V.

                                THE STATE OF TEXAS, Appellee

                         On Appeal from the 292nd Judicial District Court
                                      Dallas County, Texas
                              Trial Court Cause No. F13-00014-V

                                             ORDER
       On August 12, 2013, we notified the trial court that none of the boxes on the trial court’s

certification of appellant’s right to appeal is checked. We ordered the trial court to file a

completed certification that accurately reflects the trial court proceedings. To date, we have not

received the certification that is required by Texas Rule of Appellate Procedure 25.2(a), (d). See

Cortez v. State, 2013 WL 5220904 (Tex. Crim. App. Sept. 18, 2013). Accordingly, we ORDER

the trial court to file, within FIFTEEN DAYS of the date of this order, a completed certification

that accurately reflects the trial court proceedings. See id.

        In his brief, appellant raises an issue related to the costs assessed against him. The

record, however, does not contain a cost bill or other document with an itemized list of costs

assessed in this case.
       Accordingly, we ORDER the Dallas County District Clerk to file, within FIFTEEN

DAYS of the date of this order, a supplemental clerk’s record containing a detailed itemization

of the costs assessed in this case, including but not limited to, specific court costs, fees, and court

appointed attorney fees. In accordance with Texas Code of Criminal Procedure article 103.001,

the cost bill shall be signed by the officer who charged the cost or the officer who is entitled to

receive payment for the cost. We further ORDER that the supplemental clerk’s record include a

document explaining any and all abbreviations used to designate a particular fee, cost, or court

appointed attorney fee.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Gary

Fitzsimmons, Dallas County District Clerk; Dallas County District Clerk’s Office, Criminal

Records Division; and to counsel for all parties.


                                                       /s/     DAVID EVANS
                                                               JUSTICE